Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/2022 has been entered.

Status of Claims
Claim 1 has been amended in the response dated 6/7/2022.
Claims 3-7 are new. 
Claim 2 remains in a previous presentation. 
Claims 1-7 are currently pending. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-7 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 1 recites: A method comprising:
receiving and storing medical records from multiple institutions with a cloud-based medical information center system, wherein the cloud-based medical information center system comprises a cloud integration function for comprehensive medical treatment and lifestyle information centered on an individual;
receiving and storing, with a cloud-based medical information center system, personal identification information of the individual, comprising name, identity number, gender, date of birth, place of birth, address, mobile phone number, computer code, e-mail address, home medical equipment code or wearable device code, skin color, hair color, race, and including the names of biological parents or guardians;
receiving and storing with a cloud-based medical information center system real-time physiological information recorded by a wearable device, wherein the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information are stored in structural or nonstructural active files;
connecting in a data structure, with the cloud-based medical information system, the structural or nonstructural active files including the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information to a personalized time sequence comprising a timeline using the timeline as a main axis, wherein the timeline includes every year, month, day, hour, minute, and second of the individual’s life, and said connecting comprises connecting time units of date, hour, minute, and second with the structural or nonstructural active files, wherein the timeline of the personalized time sequence develops with an advancement of time; 
providing the medical information and the real-time physiological information from the cloud-based medical information center system to a device separate from the wearable device and the cloud-based medical information center system; and
displaying, with the device, the medical information and the real-time physiological information on the timeline.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because correlating medical diagnosis and treatment information from medical institutions on the personalized time sequence to managing human behavior/interactions between people. For example correlating a person’s medical diagnosis and treatment information from medical institutions along a timeline is a human activity.  This is routinely done to give healthcare provider an understanding of what has been done in the past. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could correlate medical data for a patient in a time sequence in their mind.
Dependent claim 2-7, recite other limitations. However these limitations only serve to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.

Step 2A of the Alice/Mayo Test - Prong Two
A method comprising:
receiving and storing medical records from multiple institutions with a cloud-based medical information center system, wherein the cloud-based medical information center system comprises a cloud integration function for comprehensive medical treatment and lifestyle information centered on an individual;
receiving and storing, with a cloud-based medical information center system, personal identification information of the individual, comprising name, identity number, gender, date of birth, place of birth, address, mobile phone number, computer code, e-mail address, home medical equipment code or wearable device code, skin color, hair color, race, and including the names of biological parents or guardians;
receiving and storing with a cloud-based medical information center system real-time physiological information recorded by a wearable device, wherein the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information are stored in structural or nonstructural active files;
connecting in a data structure, with the cloud-based medical information system, the structural or nonstructural active files including the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information to a personalized time sequence comprising a timeline using the timeline as a main axis, wherein the timeline includes every year, month, day, hour, minute, and second of the individual’s life, and said connecting comprises connecting time units of date, hour, minute, and second with the structural or nonstructural active files, wherein the timeline of the personalized time sequence develops with an advancement of time; 
providing the medical information and the real-time physiological information from the cloud-based medical information center system to a device separate from the wearable device and the cloud-based medical information center system; and
displaying, with the device, the medical information and the real-time physiological information on the timeline.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Step 2A of the Alice/Mayo Test - Prong Two
Furthermore, claims 1-7 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a cloud-based medical information center system,” “in structural or nonstructural active files,” and “a data structure,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.04(d);
add insignificant extra-solution activity to the judicial exception – for example, the recitation of “recorded by a wearable device,” which amounts to receiving or transmitting data over a network, See MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; and U.S. Patent Publication No. 2018/0043182 to Wu, at para. 0097 disclosing remote patient data servers, which is the equivalent of “a cloud-based medical information center system;”
U.S. Patent Publication No. 2018/0325385 to Deterding at para 0050; and U.S. Patent Publication No. 2008/0004904 to Tran at 0057, disclosing receiving sensor data from a mobile device, which is the equivalent of “recorded by a wearable device;” and
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; and U.S. Patent Publication No. 2018/0043182 to Wu, at para. 0097 disclosing stored data, which is the equivalent of stored data, such as “structural or nonstructural active files,” and “a data structure.”
Dependent Claims 2-7 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receiving” feature of claims 4 and 6), performing repetitive calculations (e.g. the “connecting” feature of claim 2), storing and retrieving information in memory (e.g. the “storing” feature of claims 3 and 5), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claim 7).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-7 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, as best can be understood, are rejected under 35 U.S.C. 103  as being unpatentable over U.S. Patent No. 10,340,037 to Douglass (“Douglass”) in view of U.S. Patent No. 6,973,449 to Meltzer (“Meltzer”) in further view of U.S. Patent No. 8,726.266 to Kiaie  (“Kiaie”) in further view of U.S. Patent Pub. No. 2019/0336678 to Rule  (“Rule”)
Regarding claim 1, Douglass discloses: 
A method comprising (col. 7, line 29: the reference discloses a method): 
receiving and storing medical records from multiple institutions (col. 5, lines 6-10: the system includes “data about a patient,” construed as medical records, from “multiple healthcare institutions”) with a cloud-based medical information center system, col. 7, lines 34-36: the EHR system, construed as a medical information center system, can be cloud based) wherein the cloud-based medical information center system comprises a cloud integration function for comprehensive medical treatment and lifestyle information centered on an individual; (col. 2, lines 43-58: the reference discloses that comprehensive EHR system, such as the cloud EHR system above, are known in the art to provide comprehensive “capabilities beyond storing records,” such as “improving healthcare outcomes and reducing costs, reducing recordkeeping and duplication burdens, improving resource utilization, care coordination, active quality and health status monitoring, reducing treatment variability, and promoting patients' engagement in and ownership over their own healthcare”)
receiving and storing with a cloud-based medical information center system real-time physiological information recorded by a wearable device, (col. 5, lines 50-54: monitoring data from a wearable medical device are sent to a database) wherein the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information are stored in structural or nonstructural active files; (col. 7, lines 4-19: the EHR system includes a time stamp for associated medical data, which are active files according to the Present Specification at 0010)
connecting in a data structure, with the cloud-based medical information center system, the structural or nonstructural active files including the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information to a personalized time sequence comprising a timeline (col. 7, lines 4-19; Fig. 2: the EHR system includes a time stamp for associated medical data, and the patient’s medical records are organized along a personalized time sequence, such as beginning on 2/8/13 and ending on 10/14/13, see Fig. 2 reproduced below) wherein the timeline of the personalized time sequence develops with an advancement of time; (Fig. 2: the timeline begins on 2/8/13 and ends on 10/14/13, see Fig. 2 reproduced below) 
    PNG
    media_image1.png
    586
    873
    media_image1.png
    Greyscale

displaying, with the device, the medical information and the real-time physiological information (col. 5, lines 50-54: patient medical data, includes monitoring data from a wearable medical device) on the timeline. (col. 7, lines 4-19: patient medical data, construed as medical diagnosis and treatment information, includes a time stamp)
receiving and storing, with a cloud-based medical information center system, personal identification information of the individual, comprising name, identity number, gender, date of birth, address (col. 7, lines 33-64; Fig. 2: the system stores medical information including, name, Social Security number or Medical Record Number (construed as identity number), gender, date of birth, and data would need to be received before it is stored).
Douglass does not explicitly recite, but Meltzer teaches that it is old and well known in the art of medical information storage to have personal identification information comprising: place of birth, mobile phone number, e-mail address, skin color, hair color, race, and including the names of biological parents or guardians (Meltzer, col. 3, lines 11-12 and lines 47-63: discloses email as a means of facilitating distribution, which acknowledges this is a piece of personal information, includes nationality, interpreted as place of birth).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Douglass to include the particular data taught by Meltzer, in order to simplify identification because Meltzer suggests this feature is beneficial to personal identification.
Kiaie teaches that it is old and well known in the art of medical information storage to have medical device information comprising: computer code, home medical equipment code or wearable device code (Kiaie, col. 12, lines 7-35: a device 401 (construed as a medical device) and a computer 401 (col. 13, lines 19-35) belonging to a particular patient is identified by a serial number, which is stored in a database)
providing the medical information and the real-time physiological information from the cloud-based medical information center system to a device separate from the wearable device and the cloud-based medical information center system; and (Kiaie, Fig. 4; col. 9, lines 8-26: server 403 (equivalent of the claimed center system) obtains data from device 401 (equivalent of wearable device) and transmits the data to another computing device, such as the healthcare provider’s device)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include medical device information comprising codes, and a device separate from the wearable device, as taught by Kiaie, in order to simplify identification because Kiaie suggests this feature is beneficial to medical device identification and patient treatment.
Rule teaches that it is old and well known in the art of medical information to connect medical data using the timeline as a main axis, wherein the timeline includes every year, month, day, hour, minute, and second of the individual’s life, (Rule, Fig. 24: a graph displaying medical data with time on the x-axis and the time measurements include date, hour, minutes, and seconds, see 2404) and said connecting comprises connecting time units of date, hour, minute, and second with the structural or nonstructural active files, (Rule, 0307: the data used to create the graph is saved (e.g., in a time stamped file), see Figs. 28A/B)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include a time stamp down to seconds, as taught by Rule, in order to improve healthcare because Rule suggests this feature improves safety and accuracy in healthcare. (Rule, Abstract).

Regarding claim 2, the combination discloses all the limitations of claim 1, and further discloses: 
connecting the medical information of the individual with medical information of another individual (Douglass, col. 6, lines 35-65: a user inputs data that relates to a user’s child or family member’s medical information, such as birth date and gender, and connects that information to the user by storing it in a location associated with the user).

Regarding claim 3, the combination discloses all the limitations of claim 1, and further discloses: 
storing data from other individuals separate from the individual in the cloud-based medical information center system; and (Kiaie, col. 22, lines 22-39: data from a plurality of users is stored to create data)
applying the data from other individuals to the data structure of the individual (Kiaie, col. 23, lines 38-47: trend data of one user is compared to trend data from another user).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include medical device information from a plurality of users, as taught by Kiaie, in order to improve diagnosis and disease management because Kiaie suggests this feature is beneficial to patient treatment.

Regarding claim 4, the combination discloses all the limitations of claim 3, and further discloses: 
receiving the data from other individuals from a network separate from the cloud-based medical information center system (Douglass, col. 5, lines 6-14: patient data (for any number of patients) from multiple healthcare institutions is aggregated).

Regarding claim 5, the combination discloses all the limitations of claim 1, and further discloses: 
storing disease prevention and health management in said cloud-based medical information center system as additional structural or nonstructural active files; and (Douglass, col. 10, lines 29-48: a doctor creates a diagnosis and suggests treatment, such as a lab test, and the diagnosis and lab test are written to the medical records database)
applying the additional structural or nonstructural active files to the data structure of the individual (Douglass, Fig. 2: the diagnosis and treatment are associated with a time, such as entry 224, essential hypertension with the treatment of 30mg oral tablets on 5/17/2013).

Regarding claim 6, the combination discloses all the limitations of claim 1, and further discloses: 
receiving, from a medical institution, medical diagnosis and treatment information for the individual at the cloud-based medical information center system; and (Douglass, col. 10, lines 29-48: a doctor creates a diagnosis and suggests treatment, such as a lab test, and the diagnosis and lab test are written to the medical records database)
adding, with cloud-based medical information center system, the medical diagnosis and treatment information to the data structure, wherein the medical diagnosis and treatment information are associated with a time point in the timeline (Douglass, Fig. 2: the diagnosis and treatment are associated with a time, such as entry 224, essential hypertension with the treatment of 30mg oral tablets on 5/17/2013).

Regarding claim 7, the combination discloses all the limitations of claim 1, and further discloses: 
Kiaie teaches that it is old and well known in the art of healthcare to include storing lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof (Kiaie, col. 20, lines 46-57: an application can be used to track medical events, such as “exercise events” (construed as sports) and “intake of various food items” (construed as food)) 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include lifestyle information comprising clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof, as taught by Kiaie, in order to simplify identification because Kiaie suggests this feature is beneficial to patient treatment.

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the 35 USC § 101 rejection of claims 1-7 have been considered but are not persuasive. 
Applicant’s argument the claims are directed to patent eligible subject matter is not persuasive. Applicant states that the limitations of “connecting in a data structure, with the cloud-based medical information center system, the structural or nonstructural active files including the medical records, the comprehensive medical treatment and lifestyle information, and the real-time physiological information,” “providing the medical information and the real-time physiological information from the cloud-based medical information center system to a device,” and “displaying, with the device, the medical information and the real-time physiological information on the timeline” integrate any purported abstract idea into a practical solution because the limitations “may allow a medical professional to clearly see past and present, including real-time, physical conditions of an individual so as to more accurately diagnose and provide treatment on the individual.” The argument has been considered but is not persuasive because the claim limitations, with the exception of a data structure, cloud based medical information center system, active files, and device, are considered part of the abstract idea. The additional elements constitute generic computer components performing well-known, understood, routine, and conventional activity. 
As discussed above, the claims are not integrated into a practical application. Similarly, the additional elements do not provide an inventive step that amounts to significantly more than the exception. Indeed, the argument is not persuasive because these features merely recite generic computer components, and the claimed technological improvement is to the abstract idea, and not the processing system.
For the reasons set forth in the 35 USC § 101 rejection of Claims 1-7 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the 35 USC § 103 rejection of claims 1-7 have been considered but are not persuasive. 
With regards to claim 1, Applicant’s argument that the references fail to show the “the advancement of time” and “organizing the cloud-based medical information center system along a personalized time sequence for the individual” features of applicant’s invention, is not persuasive. 
Applicant’s arguments that the art of record fails to teach an advancement of time is not persuasive. The Present Specification states that, “[t]he advancement of time cannot be reversed, and it is common to all types of life forms (including animals and plants).” The claimed advancement of time appears to refer only to the fact that time moves toward the future. Douglass teaches a timeline with events that occur at earlier and later times, which is an advancement of time. The argument is not persuasive. 
The arguments with respect to the “main axis” and “units of date, hour, minute, and second” have been addressed by Rule, above. 
The arguments with respect to the “separate device” have been addressed by Kiaie, above. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-7 above, the references cited in the rejection render amended claims 1-7 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686